DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 14/567,024 application filed 12/11/2014.  Examiner acknowledges the reply filed 04/06/2021.
In light of further consideration of the claimed and disclosed invention, the previous grounds of rejection and previous indication of allowable subject matter have been withdrawn. A new ground of rejection, as well as new drawing and claim objections, have been applied.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 23 has been used to designate both a “first surface” in para [0017] and a “third surface” in the same paragraph. Further, reference character 24 has been used to designate both a “second surface” in para [0017] and a “fourth surface” in the same paragraph. 
Further, elements 23 and 24 in Fig. 1 point to different surfaces than elements 23 and 24 in Fig. 4; specifically, elements 23 and 24 in Fig. 1 are on the underside of the syringe gripper, whereas elements 23 and 24 in Fig. 4 are on the top side of the syringe gripper. Thus, as illustrated in Fig. 4, the elements 23 and 24 would not appear to be gripped by the fingers. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s):

“…wherein the third and fourth surfaces are substantially coplanar and the third and fourth surfaces are also coplanar with, and fixedly attached to, the attachment portion” (claim 5). The drawings do not clearly distinguish between the attachment portion itself and the third and fourth surfaces.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 1 and 9 are objected to for interchangeably referring to a “U-Shaped opening” and a “U-shaped opening”. Appropriate correction is required to maintain consistency of the claimed subject matter, such as by amending all instances of “U-Shaped” to “U-shaped”.
Claim 1 is objected to for reciting “…wherein the first and second surfaces being are substantially coplanar with each other” which contains one or more typographical errors. Examiner suggests the claim recite “…wherein the first and second surfaces are substantially coplanar with each other”. 
Claim 9 is objected to for reciting “…such that syringe and gripper do not separate once user reduces pressure on plunger”. Examiner suggests the claim recites “…such that the syringe and the ergonomic syringe gripper do not separate when a user reduces pressure on the plunger”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “the first end of the attachment portion” and “the second end of the attachment portion” lack antecedent basis in the claim.
Further regarding claim 1, the limitation “…the first and second surfaces are positioned along the longitudinal axis of the barrel beyond the barrel…” lacks sufficient clarity because if the first and second surfaces were positioned “beyond the barrel” then they would not be capable of being positioned “along the longitudinal axis of the barrel”. 
Regarding claim 14, the limitation “…wherein spacing from end of the plunger, when the barrel is in a filled configuration, to the third and fourth surfaces is less than the distance from the end of the plunger to the first and second surfaces” lacks antecedent basis for the limitation “the distance from the end of the plunger to the first and second surfaces” as well as the limitation “the end of the plunger”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez (U.S. Pub. 2009/0124982 A1, hereinafter “Jimenez”).
Regarding claim 1, Jimenez discloses an ergonomic syringe gripper attachable to a barrel of a syringe 1 (Fig. 2), the syringe equipped with a plunger 3 (Fig. 2), the ergonomic syringe gripper comprising: 
a unitary device comprising 
an attachment portion 5 (Fig. 1) defining a U-shaped opening 6 (Fig. 1) sized to removably accept the barrel and to removably engage extensions of the syringe (as illustrated in Fig. 2, a syringe 1 is inserted into the gripper such that the flanges 2 at the top of the syringe barrel rest on the peripheral edges of the U-shaped opening 6; see also para [0024]) a plunger facing surface of the attachment portion positioned to abut the extensions of the syringe (i.e., the “plunger facing surface” is the surface on which the flanges 2 rest; Fig. 4 shows a direct view of this surface), the attachment portion comprising a patient facing surface opposing the plunger facing surface (see Figs. 2 and 3 illustrating the underside of the attachment portion 5 which has a surface that faces the patient and to which guides 8 are attached by a nut), the U-shaped opening 
a first surface having a first end and a second end, said first surface for being gripped by a first finger (see annotated Fig. 3, below; it is noted that any part of the surface can be gripped by a finger); 
a first connector portion 8 (see Fig. 3 and annotated Fig. 3, below) connecting the first end of the attachment portion to the first end of the first surface (see annotated Fig. 3, below, illustrating the first end of the first surface engaging the first end of the attachment portion; it is noted that any part of the surface can be gripped by a finger); 
a second surface (see annotated Fig. 3, below) having a first end and a second end (the second end is connected to the second connector portion), said second surface for being gripped by a second finger (it is noted that any part of the surface can be gripped by a finger); and 
a second connector portion connecting the second end of the attachment portion to the first end of the second surface (see annotated Fig. 3, below); 
wherein the first and second surfaces being are substantially coplanar with each other and perpendicular to a longitudinal axis of the barrel (see annotated Fig. 3, below illustrating the longitudinal axis (“long. axis”)), and 
wherein the first surface and the second surface are separated by a distance (equal to the length of the first and second connector portions 8) along the longitudinal axis of the barrel from the attachment portion by the first and second connector portions, respectively, and first and second surfaces are positioned along the longitudinal axis of the barrel beyond the barrel wherein the plunger is disposed 







(This section intentionally left blank)

    PNG
    media_image1.png
    1060
    994
    media_image1.png
    Greyscale

Jimenez (U.S. Pub. 2009/0124982 A1), Fig. 3 (annotated).

Regarding claim 5, Jimenez discloses a third surface (see annotated Fig. 4, below), said third surface for being gripped by the first finger (it is noted that any part of the surface can be gripped by a finger); and 
a fourth surface (see annotated Fig. 4, below), said fourth surface for being gripped by the second finger (it is noted that any part of the surface can be gripped by a finger); 
wherein the third and fourth surfaces are substantially coplanar and the third and fourth surfaces are also coplanar with, and fixedly attached to, the attachment portion (i.e., the third and fourth surfaces are located on the top side of the attachment portion).
    PNG
    media_image2.png
    584
    928
    media_image2.png
    Greyscale

Jimenez (U.S. Pub. 2009/0124982 A1), Fig. 4 (annotated).


Regarding claim 9, Jimenez discloses an ergonomic syringe gripper attachable to a syringe 1 comprising a barrel (Fig. 2), a first set of extensions 2 (Fig. 4) extending from the barrel, the syringe securely affixed to the barrel, wherein the syringe equipped with a plunger 3 (Fig. 2), the gripper comprising: 
a first planar support 5 (Fig. 1) defining a U-shaped opening 6 (Fig. 1), the U-Shaped opening sized to friction fit the barrel such that syringe and gripper do not separate once user reduces pressure on plunger (i.e., the flanges 2 of the barrel frictionally engage the plunger facing surface), the U-shaped opening 6 constructed to receive the barrel of the syringe where the barrel and the first set of extensions of the syringe meet; 
a first L-shaped support (formed by the combination of first connector portion 8 and first surface shown in annotated Fig. 3, above);
and a second L-shaped support (formed by the combination of the second connector portion 8 and the second surface shown in annotated Fig. 3, above),
wherein the first planar support 5, the first L-shaped support, and the second L-shaped support are all one unitary structure (a “unitary structure” is interpreted to be a structure that is in one piece, and the Jimenez device is shown to be formed as a single entity as the elements 5, 7 and 8 are all firmly connected together),

wherein the unitary gripper, when coupled with the syringe, includes a second set of extensions extending beyond the first set of extensions of the syringe (for instance, element 9 includes extensions that extend laterally from opposing sides of the top of plunger 4), and
wherein the unitary gripper includes a surface parallel to the first set of extensions 2 of the syringe (such as the major surface of supports 5, 7 or 9, specifically the flat surface of support 5 against which the extensions 2 rest).
Regarding claim 10, although Jimenez does not explicitly disclose that the distance from the surface parallel to the first set of extensions of the syringe to an end of the plunger protruding from the barrel are sized to fit between fingers and a palm of a user, it is understood that the area between a user’s fingers and palm may be equal to the distance from the surface parallel to the first set of extensions and an end of the plunger 4 (where the second support 9 is located).
Regarding claim 14, Jimenez discloses that when the barrel is in a filled configuration (interpreted to correspond to Fig. 2), spacing from end of the plunger to .

Claims 1, 2, 4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anelli et al (U.S. Pat. 9,289,555 B2, hereinafter “Anelli”).
Regarding claim 1, Jimenez discloses an ergonomic syringe gripper attachable to a barrel of a syringe (not shown, but having extensions 12 illustrated in Fig. 6A), the syringe comprising a plunger (it is noted that the claimed invention does not positively recite a syringe but a plunger is disclosed in col. 6, lines 4-8), the ergonomic syringe gripper comprising: 
a unitary device comprising 
an attachment portion 1 (Fig. 5) defining a U-shaped opening 4 (shown in Fig. 5 and illustrated specifically as U-shaped in Fig. 4) sized to removably accept the barrel and to removably engage extensions of the syringe (as illustrated in Fig. 6a, the syringe is inserted into the gripper such that the flanges 12 at the top of the syringe barrel rest on the peripheral edges of the U-shaped opening 4, or alternatively are inserted into snap engagement with the U-shaped opening as disclosed in col. 4, lines 53-60) a plunger facing surface of the attachment portion positioned to abut the extensions of the syringe (i.e., the “plunger facing surface” is the surface on which the flanges 12 rest), 
a first surface having a first end and a second end, said first surface for being gripped by a first finger (see annotated Fig. 5, below); 
a first connector portion (see annotated Fig. 5, below) connecting the first end of the attachment portion to the first end of the first surface (see annotated Fig. 5, below, illustrating the first end of the first surface engaging the first end of the attachment portion ); 
a second surface (see annotated Fig. 5, below) having a first end and a second end (the second end is connected to the second connector portion), said second surface for being gripped by a second finger; and 
a second connector portion connecting the second end of the attachment portion to the first end of the second surface (see annotated Fig. 5, below); 
wherein the first and second surfaces being are substantially coplanar with each other and perpendicular to a longitudinal axis of the barrel, and 
wherein the first surface and the second surface are separated by a distance (equal to the length of the first and second connector portions) along the longitudinal axis of the barrel from the attachment portion by the first and second connector portions, respectively, and first and second surfaces are positioned along the longitudinal axis of the barrel beyond the barrel wherein the plunger is disposed between the first connector portion and the second connector portion (i.e., as shown in 

    PNG
    media_image3.png
    782
    866
    media_image3.png
    Greyscale

Anelli et al (U.S. Pat. 9,289,555 B2), Fig. 5 (annotated).

Regarding claim 2, Anelli discloses that the attachment portion includes a depression “c” (Fig. 5) sized and shaped to fit extensions of the syringe (see col. 2, lines 64-66).
Regarding claim 4, Anelli discloses that the unitary device is constructed of plastic (see col. 6, lines 52-58).

Regarding claim 9, Anelli discloses an ergonomic syringe gripper attachable to a syringe comprising a barrel having a first set of extensions 12 (Fig. 6A) extending from the barrel, the syringe securely affixed to the barrel, wherein the syringe equipped with a plunger (see col. 6, lines 4-8), the gripper comprising: 
a first planar support 1 (Fig. 5) defining a U-shaped opening (shown in Fig. 5 and illustrated specifically as U-shaped in Fig. 4) the U-Shaped opening sized to friction fit the barrel such that syringe and gripper do not separate once user reduces pressure on plunger (as illustrated in Fig. 6a, the syringe is inserted into the gripper such that the flanges 12 at the top of the syringe barrel rest on the peripheral edges of the U-shaped opening 4, or alternatively are inserted into snap engagement with the U-shaped opening as disclosed in col. 4, lines 53-60), the U-shaped opening constructed to receive the barrel of the syringe where the barrel and the first set of extensions of the syringe meet (see col. 4, lines 53-60); 
a first L-shaped support (formed by the combination of first connector portion  and first surface shown in annotated Fig. 5, above);
and a second L-shaped support (formed by the combination of the second connector portion and the second surface shown in annotated Fig. 5, above),
wherein the first planar support 1, the first L-shaped support, and the second L-shaped support are all one unitary structure (a “unitary structure” is interpreted to be a 
wherein the each L-shaped support has a vertical portion (defined by each of the first and second connector portions  as shown in annotated Fig. 5, above) and a horizontal portion (defined by the each of the first and second surfaces as shown in annotated Fig. 5, above), wherein both horizontal portions are substantially parallel with the planar support (i.e., the first and second surfaces are parallel to the planar support 1), wherein each vertical portion extends from the planar support and is disposed on either side of the U-shaped opening (i.e., each connector portion  is located on a side of the U-shaped opening); 
wherein the unitary gripper, when coupled with the syringe, includes a second set of extensions extending beyond the first set of extensions of the syringe (for instance, element 1 includes extensions that extend laterally from opposing sides of the top of plunger 4), and
wherein the unitary gripper includes a surface parallel to the first set of extensions 12 of the syringe (such as the major surface of supports 1, specifically the flat surface of support 1 against which the extensions 12 rest).
Regarding claim 10, although Anelli does not explicitly disclose that the distance from the surface parallel to the first set of extensions of the syringe to an end of the plunger protruding from the barrel are sized to fit between fingers and a palm of a user, it is understood that the area between a user’s fingers and palm may be equal to the distance from the surface parallel to the first set of extensions and an end of the plunger .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (U.S. Pub. 2009/0124982 A1) in view of Pappalardo et al (U.S. Pub. 2012/027996 A1).
Regarding claim 3, it is noted that Jimenez does not appear to disclose that the unitary device is constructed of aluminum or surgical steel.
Pappalardo discloses an ergonomic syringe gripper (Fig. 5) attachable to the barrel of a syringe, the gripper having a unitary device 140 (Fig. 5) comprising an attachment portion 144 (Fig 5) and surfaces 146 (Fig. 5) which can be gripped by the fingers, the unitary device being constructed of aluminum or surgical steel (see para [0037] disclosing that housing 50 may be molded from plastic or machined from metal such as steel or aluminum; see also para [0050] disclosing that housing 140 may be formed of the same materials described in para [0037]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Jimenez such that the unitary device is constructed of aluminum or surgical steel, based on the teaching in Pappalardo that such materials would be suitable for a durable, long-lasting syringe gripper with a reasonable expectation of success. 
Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 and also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case, aluminum or surgical steel were known materials for syringe grippers as evidenced by Pappalardo; thus, selection of a known metal to make a syringe gripper prior to the invention would have been obvious. 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Anelli et al (U.S. Pat. 9,289,555 B2) in view of Pappalardo et al (U.S. Pub. 2012/027996 A1).
Regarding claim 3, it is noted that Anelli does not appear to disclose that the unitary device is constructed of aluminum or surgical steel.
Pappalardo discloses an ergonomic syringe gripper (Fig. 5) attachable to the barrel of a syringe, the gripper having a unitary device 140 (Fig. 5) comprising an attachment portion 144 (Fig 5) and surfaces 146 (Fig. 5) which can be gripped by the fingers, the unitary device being constructed of aluminum or surgical steel (see para [0037] disclosing that housing 50 may be molded from plastic or machined from metal such as steel or aluminum; see also para [0050] disclosing that housing 140 may be formed of the same materials described in para [0037]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Anelli such that the unitary device is constructed of aluminum or surgical steel, based on the teaching in Pappalardo that such materials would be suitable for a durable, long-lasting syringe gripper with a reasonable expectation of success. 
Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 and also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case, aluminum or surgical steel were known materials for syringe grippers as evidenced by Pappalardo; thus, selection of a known metal to make a syringe gripper prior to the invention would have been obvious. 

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered.
However, in light of further consideration of the claimed and disclosed invention, the previous grounds of rejection and previous indication of allowable subject matter have been withdrawn. A new ground of rejection, as well as new drawing and claim objections, have been applied, rendering Applicant’s previous arguments moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/17/2021